Name: 2002/939/EC: Commission Decision of 2 October 2002 amending Decision 2002/195/EC on the aid scheme introduced by Law No 81 of the Region of Sicily of 7 November 1995 (notified under document number C(2002) 3579)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural activity;  economic policy;  agri-foodstuffs;  Europe;  marketing
 Date Published: 2002-12-05

 Avis juridique important|32002D09392002/939/EC: Commission Decision of 2 October 2002 amending Decision 2002/195/EC on the aid scheme introduced by Law No 81 of the Region of Sicily of 7 November 1995 (notified under document number C(2002) 3579) Official Journal L 329 , 05/12/2002 P. 0032 - 0032Commission Decisionof 2 October 2002amending Decision 2002/195/EC on the aid scheme introduced by Law No 81 of the Region of Sicily of 7 November 1995(notified under document number C(2002) 3579)(Only the Italian text is authentic)(2002/939/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 88(2) thereof,Having regard to Council Regulation (EC) No 659/1999 of 22 March 1999 laying down detailed rules for the application of Article 93 of the EC Treaty(1),Whereas:(1) In Article 1 of Decision 2002/195/EC(2), the Commission declared the aid which Italy was planning to grant on the basis of Articles 4 and 8 of Law No 81 of the Region of Sicily of 7 November 1995 for the production, processing and marketing of the products listed in Annex I to the Treaty, not including the fisheries and aquaculture sector, incompatible with the common market. With regard to the fisheries and aquaculture sector, in Article 3 of that Decision the Commission asked Italy to provide it with the list and the description of the aid measures to be refinanced under Article 9 of Regional Law No 81 of 8 November 1995, as well as the precise terms on which this aid was to be granted.(2) After Italy had been notified of the Decision, it informed the Commission that the latter had already adopted a decision on the aid scheme for the fisheries and aquaculture sector, which was notified by Commission letter SG(97) 6787 of 7 June 1997 and closed the procedure concerning the aid introduced for that sector by Article 9 of Law No 81 of the Region of Sicily.(3) The Commission agrees that the procedure relating to the application of that aid scheme to the fisheries sector actually was closed, and that Italy was notified of the closure by the abovementioned letter of 7 June 1997,HAS ADOPTED THIS DECISION:Article 1Article 3 of Decision 2002/195/EC is hereby deleted.Article 2This Decision is addressed to the Italian Republic.Done at Brussels, 2 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 83, 27.3.1999, p. 1.(2) OJ L 64, 7.3.2002, p. 27.